Kilday, Judge
(concurring):
I concur.
The court members here were not cautioned that they were to give no consideration to any uncharged marihuana offenses in their deliberations on punishment. Thus, the danger is manifest that, whether intentionally or no, such evidence might serve to paint accused as a “dope pusher,” a matter surely to be reflected in the adjudged sentence.
Under the circumstances of the instant case, I believe it necessary to insure that any adverse effect of the above error, on accused’s sentence, has been eliminated. Insofar, however, as Judge Ferguson’s opinion may be interpreted by those concerned with military justice as auguring against this Court’s decision in United States v *83Crusoe, 3 USCMA 793, 14 CMR 311; United States v Peters, 8 USCMA 520, 25 CMR 24; and United States v Christopher, 13 USCMA 231, 32 CMR 231, I prefer to disassociate myself from any such possible construction.
I join in remanding the case for reassessment of sentence or a rehearing thereon.